DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Niedermeier (Reg# 64,946) on 03/11/2021.

The application has been amended as follows: 

1.  (Currently Amended)  A system for keyframe-based object scanning and tracking, the system comprising:

a computing device coupled to the sensor device, the computing device comprising a memory that stores computer-executable instructions and a processor that executes the instructions, for each image of the plurality of images, to:
label each of at least a plurality of pixels in the image as either a background pixel, a foreground noise pixel, an object pixel, or an unknown pixel;
track at least one region of the labeled image to determine an estimate of a current pose of at least one of the one or more objects, wherein the at least one region is determined by the labeled pixels, comprising:
rendering an anchor depth map based upon an implicit surface of the at least one of the one or more objects, the implicit surface defined by a Truncated Signed Distance Function (TSDF);
identifying one or more reference keyframes based upon the labeled image;
defining first error terms between the labeled image and the anchor depth map using Iterative Closest Point (ICP);
defining second error terms between the labeled image and the one or more reference keyframes based upon matching features; and
minimizing the first error terms and the second error terms to determine the estimate of the current pose of the at least one of the one or more objects;
validate the estimate of the current pose of the at least one of the one or more objects; 

update a volumetric model comprising the at least one of the one or more objects using the keyframe; 
wherein the computing device generates a final 3D model of the at least one of the one or more objects based upon the updated volumetric model.

2.  (Cancelled).

3.  (Currently Amended)  The system of claim [[2]]1, wherein validating the estimate of the current pose of the at least one of the one or more objects comprises: 
comparing the estimate of the current pose of the at least one of the one or more objects to a pose of the at least one of the one or more objects in one of the one or more reference keyframes.

4.  (Currently Amended)  The system of claim 3, wherein validating the estimate of the current pose of the at least one of the one or more objects comprises:
generating a feature set using a depth map associated with the labeled image, the anchor depth map, the estimate of the current pose of the at least one of the one or more objects, one or more Oriented FAST and Rotated BRIEF (ORB) features of the at least one of the one or more objects, and one or more of the reference keyframes, wherein the feature set comprises a dense error value and a sparse error value;
generating a feature vector from the feature set; and
executing a machine learning classifier on the feature vector to classify the feature vector as corresponding to a correct object pose or an incorrect object pose.

14.  (Currently Amended)  A computerized method of keyframe-based object scanning and tracking, the method comprising:
capturing, by a sensor device, a plurality of images of one or more objects in a scene; 
for each image of the plurality of images:
labeling, by a computing device coupled to the sensor device, each of at least a plurality of pixels in the image as either a background pixel, a foreground noise pixel, an object pixel, or an unknown pixel;
tracking, by the computing device, at least one region of the labeled image to determine an estimate of a current pose of at least one of the one or more objects, wherein the at least one region is determined by the labeled pixels, comprising:
rendering an anchor depth map based upon an implicit surface of the at least one of the one or more objects, the implicit surface defined by a Truncated Signed Distance Function (TSDF);
identifying one or more reference keyframes based upon the labeled image;
defining first error terms between the labeled image and the anchor depth map using Iterative Closest Point (ICP);
defining second error terms between the labeled image and the one or more reference keyframes based upon matching features; and
minimizing the first error terms and the second error terms to determine the estimate of the current pose of the at least one of the one or more objects;

selecting, by the computing device, the labeled image as a keyframe based upon validation of the estimate of the current pose of the at least one of the one or more objects;
updating, by the computing device, a volumetric model comprising the at least one of the one or more objects using the keyframe; and
generating, by the computing device, a final 3D model of the at least one of the one or more objects based upon the updated volumetric model.

15.  (Cancelled).

16.  (Currently Amended)  The method of claim [[15]]14, wherein validating the estimate of the current pose of the at least one of the one or more objects comprises: 
comparing the estimate of the current pose of the at least one of the one or more objects to a pose of the at least one of the one or more objects in one of the one or more reference keyframes.

17.  (Currently Amended)  The method of claim 16, wherein validating the estimate of the current pose of the at least one of the one or more objects comprises:
generating a feature set using a depth map associated with the labeled image, the anchor depth map, the estimate of the current pose of the at least one of the one or more objects, one or more Oriented FAST and Rotated BRIEF (ORB) features of the at least one of the one or more objects, and one or more of the reference keyframes, wherein the feature set comprises a dense error value and a sparse error value;

executing a machine learning classifier on the feature vector to classify the feature vector as corresponding to a correct object pose or an incorrect object pose.
Allowable Subject Matter
Claims 1, 3-14, and 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 14, prior art Sun et al. (US 2007/0216675) discloses capturing images of an object, labeling pixels as a foreground object, tracking the foreground object to estimate a current pose, selecting the image as a keyframe based on a confidence of the pose, and modifying the foreground object.  However, there is no mention of tracking the foreground object by rendering an anchor depth map based on an implicit surface of the object, the implicit surface defined by a TSDF, identifying a reference keyframe, defining first error terms between the labeled image and the anchor depth map using ICP, defining second error terms between the labeled image and the reference keyframe, and minimizing the first error terms and second error terms to determine the estimate of the current pose of the object.  Spooner et al. (US 2008/0181486), Blanchflower et al. (US 2016/0163098), and Kotake (US 2017/0249752) disclose generating or updating a model of a 3D scene using key frames, however, there is no mention of tracking a region of an image using an anchor depth map rendered based on an implicit surface defined by a TSDF and minimizing error terms to determine an estimate of a current pose of an object.  Ho (US 2018/0218513) discloses using ICP algorithms that minimize matching errors between a voxel grid and a point cloud and refining the voxel grid by a weighted average of individual TSDFs computed from depth images, however, that is not the same as rendering an anchor depth map based upon an implicit surface of the object, the implicit surface defined by a TSDF, identifying a reference keyframe based on the labeled image, defining first error terms between the 
With regards to claims 3-13, they are dependent on allowed claim 1.
With regards to claims 16-26, they are dependent on allowed claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662